 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    CURTIS BRADY, JR.,                                  Case No. 2:17-cv-02534-JAD-CWH
 8                          Plaintiff,
                                                          ORDER
 9          v.
10    MORRIS GUICE, et al.,
11                          Defendants.
12

13          Presently before the court is pro se plaintiff Curtis Brady’s Motion for Order of Service of

14   Summons (ECF No. 19), filed on March 18, 2019.

15          Brady requests that the United States marshal serve the summons and complaint on the

16   defendants for whom the Nevada Attorney General’s Office did not accept service: Morris Guice,

17   Stephen George, and “Barron.” The Attorney General’s Office provided the last known address

18   of Guice and George under seal. (Notice (ECF No. 13).) But the Attorney General’s Office did

19   not provide an address for Barron, stating that he is “unknown.” (Notice (ECF No. 12).) Brady

20   has filed a separate motion requesting additional information from defendants regarding Barron,

21   which is not yet ripe and therefore is not addressed in this order. (Mot. (ECF No. 18).)

22          Given that there is not enough information regarding Barron’s identity and address to

23   serve him at this time, the court will deny the motion as to Barron, without prejudice. The court

24   will grant the motion as to Guice and George. Service of process by the United States marshal on

25   Guice and George is appropriate under Rule 4(c)(3) of the Federal Rules of Civil Procedure

26   because Brady has been granted leave to proceed in forma pauperis under 28 U.S.C. § 1915.

27          IT IS THEREFORE ORDERED that plaintiff Curtis Brady’s Motion for Order of Service

28   of Summons (ECF No. 19) is GRANTED in part and DENIED in part as stated in this order.
 1          IT IS FURTHER ORDERED that the clerk of court must send to Brady two blank USM-

 2   285 forms, along with a copy of this order.

 3          IT IS FURTHER ORDERED that Brady must complete the forms with the information

 4   pertaining to defendants Guice and George (except for their addresses) and file the forms with the

 5   court by April 22, 2019.

 6          IT IS FURTHER ORDERED that upon receipt of the completed USM-285 forms from

 7   Brady, the clerk of court must issue summonses for Guice and George under seal and deliver the

 8   summonses, the USM-285 forms, and the complaint (ECF No. 6) to the United States marshal for

 9   service.

10

11          DATED: March 25, 2019

12

13

14                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   Page 2 of 2
